Dismissed and Memorandum Opinion filed February 7, 2008







Dismissed
and Memorandum Opinion filed February 7, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01073-CR
____________
 
JAMES ANTHONY CARLISLE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
248th District Court
Harris County, Texas
Trial Court Cause No. 947054
 

 
M E M O R A N D U M   O P I N I O N




After
appellant pled guilty, the trial court entered an order on September 17, 2003,
deferring adjudication of guilt for the offense of indecency with a child.  The
State subsequently moved to adjudicate.  Appellant pled true to the State=s stipulation of evidence and signed
a waiver of the right to appeal in connection with this plea.  On October 19,
2007, appellant was adjudicated guilty of the offense of indecency with a child
and was sentenced to eight years= confinement in the Texas Department
of Criminal Justice, Institutional Division.  No timely motion for new trial
was filed.  Appellant=s notice of appeal was not filed until December 7, 2007.
A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal that complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 7, 2008.
Panel consists of Justices Yates, Guzman, and Brown.
Do Not Publish C Tex. R. App. P.
47.2(b).